Case 19-22140   Doc 1   Filed 04/01/19 Entered 04/01/19 16:58:08   Desc Main
                          Document     Page 1 of 28




   1st Choice Money Center
   1377 W 9000 S
   West Jordan, UT 84088-9200


   3rd District Court-West Jordan
   8080 S Redwood Rd Ste 1701
   West Jordan, UT 84088-4654


   3rd District Court/Salt Lake City
   240 E 400 S
   Salt Lake City, UT 84111


   Anthony V. Rippa, LL.B, J.D
   PO Box 160366
   Clearfield, UT 84016-0366


   BAC Home Loans Servicing
   1800 Tapo Canyon Rd
   Simi Valley, CA 93063-6712


   Bank of America
   PO Box 982235
   El Paso, TX 79998-2235


   Bonded Adjustment Bureau
   PO Box 709751
   Sandy, UT 84070-9751
Case 19-22140   Doc 1   Filed 04/01/19 Entered 04/01/19 16:58:08   Desc Main
                          Document     Page 2 of 28




   Bonneville Billing & Collection
   6026 Fashion Point Dr
   Ogden, UT 84403-4851


   Bonneville Collections
   6026 Fashion Point Dr
   Ogden, UT 84403-4851


   Brody J Hart, DDS & James W Hart DDS
   9269 S Redwood Rd
   West Jordan, UT 84088-6572


   Business Revenue Systems, Inc.
   PO Box 579
   Burlington, IA 52601-0579


   Cach LLC
   4340 S Monaco St Fl 2
   Denver, CO 80237-3485


   Capital One
   PO Box 30281
   Salt Lake City, UT       84130-0281


   carfinance.com
   PO Box 660057
   Dallas, TX 75266-0057
Case 19-22140   Doc 1   Filed 04/01/19 Entered 04/01/19 16:58:08   Desc Main
                          Document     Page 3 of 28




   Cash Centrak of Utah, LLC
   84 E 2400 N
   North Logan, UT 84341-2902


   chase/circuitcity
   PO Box 15298
   Wilmington, DE 19850-5298


   Check into Cash of Utah, Inc.
   1823 W 9000 S
   West Jordan, UT 84088-6504


   Check N Go
   8035 W 3500 S
   Magna, UT 84044-2218


   Check Smart
   3815 W 5400 S
   Taylorsville, UT       84129-3548


   Chek Line Inc.
   3762 W 5400 S
   Salt Lake City, UT       84129-3574


   Concentra Urgent Car
   1735 S Redwood Rd Ste 115
   Salt Lake City, UT 84104-5107
Case 19-22140   Doc 1   Filed 04/01/19 Entered 04/01/19 16:58:08   Desc Main
                          Document     Page 4 of 28




   Cyprus Credit Unio
   PO Box 326
   Magna, UT 84044-0326


   Discover Financial Services
   PO Box 15316
   Willmington, DE 19850-5316


   Edwin B Parry
   PO Box 25727
   Salt Lake City, UT       84125-0727


   Energy Experts
   PO Box 160293
   Clearfield, UT       84016-0293


   Epic Emerg Phys Integrated
   PO Box 96398
   Oklahoma, OK 73143-6398


   Express Recovery Services
   PO Box 26415
   Salt Lake City, UT 84126-0415


   Express Recovery Svcs
   2790 Decker Lake Dr
   Salt Lake City, UT 84119-2057
Case 19-22140   Doc 1   Filed 04/01/19 Entered 04/01/19 16:58:08   Desc Main
                          Document     Page 5 of 28




   Ez Loan Services
   811 N Main St
   Logan, UT 84321-3228


   Financial Data Systems
   Attn: Managing Officer/Agent
   1638 Military Cutoff Rd
   Wilmington, NC 28403-5716


   First Financial Investment Fund
   230 Peachtree St NW
   Atlanta, GA 30303-1534


   First Investors
   5757 Woodway Dr Ste 400
   Houston, TX 77057-1520


   Fresh View Solutions
   4340 S Monaco St Ste 400
   Denver, CO 80237-3485


   Granger Medical Clinic
   Po Box 70658
   Salt Lake City, UT 84170-0658


   I C System Inc
   PO Box 64378
   Saint Paul, MN       55164-0378
Case 19-22140   Doc 1   Filed 04/01/19 Entered 04/01/19 16:58:08   Desc Main
                          Document     Page 6 of 28




   Iasis Healthcare
   117 Seaboard Ln Bldg E
   Franklin, TN 37067-2855


   Ic Systems, Inc
   444 Highway 96 E
   Saint Paul, MN 55127-2557


   Intermountain Health Care
   PO Box 410400
   Salt Lake City, UT 84141


   Intermountain Neurology
   PO Box 9519
   Ogden, UT 84409-0519


   Internal Revenue Service
   PO Box 7346
   Centralized Insolvency Operation
   Philadelphia, PA 19101-7346


   Interventional Spine & Pain Management
   274 N Main St
   Logan, UT 84321-3915


   Jordan Valley Hospital
   PO Box 27023
   Salt Lake City, UT 84127-0023
Case 19-22140   Doc 1   Filed 04/01/19 Entered 04/01/19 16:58:08   Desc Main
                          Document     Page 7 of 28




   Justin P. Parkinson
   3725 W 4100 S
   Salt Lake City, UT 84120-5530


   Knight Adjustment Bureau
   404 E 4500 S # A34
   Salt Lake City, UT 84107


   Meade Recovery
   834 S 100 W Ste 302
   Logan, UT 84321-5929


   Med Data Systems
   2001 9th Ave Ste 312
   Vero Beach, FL 32960-6413


   Medical Data Systems I
   1374 S Babcock St
   Melbourne, FL 32901-3009


   Mobiloans
   PO Box 1409
   Marksville, LA       71351-1409


   Money Key
   3422 Old Capitol Trl
   Wilmington, DE 19808-6124
Case 19-22140   Doc 1   Filed 04/01/19 Entered 04/01/19 16:58:08   Desc Main
                          Document     Page 8 of 28




   Money Tree Finance
   26 W 7200 S
   Midvale, UT 84047-3723


   Morgan Jewelers
   PO Box 45820
   Salt Lake City, UT       84145-0820


   Mountain Loan Centers Inc.
   245 N University Ave
   Provo, UT 84601-2836


   Mountain Medical
   5444 S Green St
   Murray, UT 84123-5632


   Mountain Medical Physicians
   1160 E 3900 S Ste G300
   Salt Lake City, UT 84124


   Mountain West Anesthesia LLC
   PO Box 3570
   Salt Lake City, UT 84110


   Mountainland Collectio
   PO Box 1280
   American Fork, UT 84003-6280
Case 19-22140   Doc 1   Filed 04/01/19 Entered 04/01/19 16:58:08   Desc Main
                          Document     Page 9 of 28




   Mountainland Collections, Inc
   852 E 1050 S
   American Fork, UT 84003-3798


   Mr Money
   3078 W 7800 S
   West Jordan, UT      84088-3707


   Mr. Money
   3078 W 7800 S
   West Jordan, UT      84088-3707


   NPRTO West, LLC
   10619 S Jordan Gtwy Ste 100
   South Jordan, UT 84095-3974


   Orrenzo B Snyder, MD
   3725 W 4100 S
   West Valley City, UT        84120-5530


   Outsource Receivables
   372 24th St Ste 300
   Ogden, UT 84401-1438


   Outsource Receivables Management
   372 24th St Ste 300
   Ogden, UT 84401-1438
Case 19-22140   Doc 1   Filed 04/01/19 Entered 04/01/19 16:58:08   Desc Main
                         Document     Page 10 of 28




   Penguin Insulation
   PO Box 160366
   Clearfield, UT 84016-0366


   Plaza Services
   110 Hammond Dr
   Atlanta, GA 30328-4806


   Portfolio Recovery Associates
   PO Box 12914
   Norfolk, VA 23541


   Progressive Finance
   256 W Data Dr
   Draper, UT 84020-2315


   Progressive Leasing
   256 W Data Dr
   Draper, UT 84020-2315


   Qc Finance
   10482 S Redwood Rd
   South Jordan, UT 84095-8501


   RC Willey Home Furnishings
   2301 S 300 W
   Salt Lake City, UT 84115
Case 19-22140   Doc 1   Filed 04/01/19 Entered 04/01/19 16:58:08   Desc Main
                         Document     Page 11 of 28




   Receivable Solution Sp
   422 Main St
   Natchez, MS 39120-3464


   Rent A Center
   4616 S 4000 W Ste M
   West Valley City, UT        84120-6378


   Riverton Hospital
   3741 W 12600 S
   Riverton, UT 84065-7215


   Santander Consumer USA
   5201 Rufe Snow Dr
   North Richland Hills, TX         76180-6036


   SAWCHUK MD TERRY C
   5770 S 250 E Ste 135
   Salt Lake City, UT 84107-8241


   Sca Collections Inc
   PO Box 876
   Greenville, NC 27835-0876


   SMH Radiology Department
   1200 E 3900 S
   Salt Lake City, UT 84124-1300
Case 19-22140   Doc 1   Filed 04/01/19 Entered 04/01/19 16:58:08   Desc Main
                         Document     Page 12 of 28




   Speedy Cash
   PO Box 101928
   Birmingham, AL       35210-6928


   Square One Financial/Cach LLC
   4340 S Monaco St Fl 2
   Denver, CO 80237-3485


   Steven B Lee, MD
   1200 E 3900 S
   Salt Lake City, UT       84124-1300


   Stoneleigh Recovery Associates, LLC
   PO Box 1479
   Lombard, IL 60148-8479


   Syncb/JC Penny
   PO Box 965007
   Orlando, FL 32896-5007


   Syncb/phillips 66
   PO Box 965004
   Orlando, FL 32896-5004


   Utah Department of Workforce Services
   PO Box 143003
   Salt Lake City, UT 84114-3003
Case 19-22140   Doc 1   Filed 04/01/19 Entered 04/01/19 16:58:08   Desc Main
                         Document     Page 13 of 28




   Utah Imaging Associates Inc
   PO Box 1369
   Bountiful, UT 84011


   Utah Pathology Services Inc
   PO Box 30309
   Charleston, SC 29417-0309


   Utah State Tax Commission
   210 North 1950 West Attn Bankruptcy Unit
   Salt Lake City, UT 84134


   West Jordan City Justice Court
   8080 S Redwood Rd
   West Jordan, UT 84088-4644


   West Jordan Justice Court
   8080 S Redwood Rd Ste 1700
   West Jordan, UT 84088-4648


   Western Intermountain Lithotripsy
   PO Box 6038
   Logan, UT 84341-6038
                                                                                Case
                                                                   B201B (Form 201B)     19-22140
                                                                                     (12/09)            Doc 1       Filed 04/01/19 Entered 04/01/19 16:58:08                         Desc Main
                                                                                                                     Document     Page 14 of 28
                                                                                                                    United States Bankruptcy Court
                                                                                                                District of Utah, Salt Lake City Division

                                                                   IN RE:                                                                                           Case No.
                                                                   Goodwill, Christopher Todd & Goodwill, Shannon Rowley                                            Chapter 7
                                                                                                              Debtor(s)

                                                                                                  CERTIFICATION OF NOTICE TO CONSUMER DEBTOR(S)
                                                                                                      UNDER § 342(b) OF THE BANKRUPTCY CODE

                                                                                                    Certificate of [Non-Attorney] Bankruptcy Petition Preparer

                                                                   I, the [non-attorney] bankruptcy petition preparer signing the debtor’s petition, hereby certify that I delivered to the debtor the attached
                                                                   notice, as required by § 342(b) of the Bankruptcy Code.


                                                                   Printed Name and title, if any, of Bankruptcy Petition Preparer                                 Social Security number (If the bankruptcy
                                                                   Address:                                                                                        petition preparer is not an individual, state
                                                                                                                                                                   the Social Security number of the officer,
                                                                                                                                                                   principal, responsible person, or partner of
                                                                                                                                                                   the bankruptcy petition preparer.)
                                                                                                                                                                   (Required by 11 U.S.C. § 110.)
© 2019 CINgroup 1.866.218.1003 – CINcompass (www.cincompass.com)




                                                                   X
                                                                   Signature of Bankruptcy Petition Preparer of officer, principal, responsible person, or
                                                                   partner whose Social Security number is provided above.

                                                                                                                          Certificate of the Debtor

                                                                   I (We), the debtor(s), affirm that I (we) have received and read the attached notice, as required by § 342(b) of the Bankruptcy Code.



                                                                   Goodwill, Christopher Todd & Goodwill, Shannon Rowley                  X /s/ Christopher Todd Goodwill                             4/01/2019
                                                                   Printed Name(s) of Debtor(s)                                              Signature of Debtor                                           Date


                                                                   Case No. (if known)                                                    X /s/ Shannon Rowley Goodwill                               4/01/2019
                                                                                                                                             Signature of Joint Debtor (if any)                            Date


                                                                   Instructions: Attach a copy of Form B 201A, Notice to Consumer Debtor(s) Under § 342(b) of the Bankruptcy Code.

                                                                   Use this form to certify that the debtor has received the notice required by 11 U.S.C. § 342(b) only if the certification has
                                                                   NOT been made on the Voluntary Petition, Official Form B1. Exhibit B on page 2 of Form B1 contains a certification by the debtor’s
                                                                   attorney that the attorney has given the notice to the debtor. The Declarations made by debtors and bankruptcy petition preparers on
                                                                   page 3 of Form B1 also include this certification.
                    Case 19-22140                 Doc 1       Filed 04/01/19 Entered 04/01/19 16:58:08                               Desc Main
                                                               Document     Page 15 of 28
Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF UTAH, SALT LAKE CITY DIVISION

Case number (if known)                                                         Chapter you are filing under:

                                                                               Chapter 7
                                                                                Chapter 11
                                                                                Chapter 12
                                                                                Chapter 13                                        Check if this an amended
                                                                                                                                    filing




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                       12/17
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,”the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish
between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in all
of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more
space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every
question.


Part 1:    Identify Yourself

                                     About Debtor 1:                                                 About Debtor 2 (Spouse Only in a Joint Case):

1.   Your full name

     Write the name that is on       Christopher                                                     Shannon
     your government-issued          First name                                                      First name
     picture identification (for
     example, your driver's          Todd                                                            Rowley
     license or passport).           Middle name                                                     Middle name
     Bring your picture
     identification to your meeting
                                    Goodwill                                                         Goodwill
     with the trustee.              Last name and Suffix (Sr., Jr., II, III)                         Last name and Suffix (Sr., Jr., II, III)




2.   All other names you have
     used in the last 8 years
     Include your married or
     maiden names.



3.   Only the last 4 digits of
     your Social Security
     number or federal               xxx-xx-8588                                                     xxx-xx-5834
     Individual Taxpayer
     Identification number
     (ITIN)




Official Form 101                                 Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 1
                    Case 19-22140           Doc 1         Filed 04/01/19 Entered 04/01/19 16:58:08                                Desc Main
                                                           Document     Page 16 of 28
Debtor 1
Debtor 2   Goodwill, Christopher Todd & Goodwill, Shannon Rowley                                       Case number (if known)




                                 About Debtor 1:                                                About Debtor 2 (Spouse Only in a Joint Case):

4.   Any business names and
     Employer Identification
     Numbers (EIN) you have      I have not used any business name or EINs.                    I have not used any business name or EINs.
     used in the last 8 years

     Include trade names and     Business name(s)                                               Business name(s)
     doing business as names

                                 EINs                                                           EINs




5.   Where you live                                                                             If Debtor 2 lives at a different address:

                                 7382 S Geralee Ln
                                 West Jordan, UT 84084-4608
                                 Number, Street, City, State & ZIP Code                         Number, Street, City, State & ZIP Code

                                 Salt Lake
                                 County                                                         County

                                 If your mailing address is different from the one              If Debtor 2's mailing address is different from yours, fill it in
                                 above, fill it in here. Note that the court will send any      here. Note that the court will send any notices to this mailing
                                 notices to you at this mailing address.                        address.



                                 Number, P.O. Box, Street, City, State & ZIP Code               Number, P.O. Box, Street, City, State & ZIP Code




6.   Why you are choosing        Check one:
     this district to file for                                                                  Check one:
     bankruptcy                        Over the last 180 days before filing this petition, I
                                        have lived in this district longer than in any other            Over the last 180 days before filing this petition, I have
                                        district.                                                        lived in this district longer than in any other district.

                                       I have another reason.                                          I have another reason.
                                        Explain. (See 28 U.S.C. § 1408.)                                 Explain. (See 28 U.S.C. § 1408.)




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                     page 2
                    Case 19-22140            Doc 1         Filed 04/01/19 Entered 04/01/19 16:58:08                                 Desc Main
                                                            Document     Page 17 of 28
Debtor 1
Debtor 2    Goodwill, Christopher Todd & Goodwill, Shannon Rowley                                         Case number (if known)



Part 2:    Tell the Court About Your Bankruptcy Case

7.   The chapter of the           Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form
     Bankruptcy Code you are      2010)). Also, go to the top of page 1 and check the appropriate box.
     choosing to file under
                                   Chapter 7
                                     Chapter 11
                                     Chapter 12
                                     Chapter 13



8.   How you will pay the fee          I will pay the entire fee when I file my petition. Please check with the clerk’s office in your local court for more details
                                        about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier’  s check, or money order.
                                        If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with a
                                        pre-printed address.
                                       I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay The
                                        Filing Fee in Installments (Official Form 103A).
                                       I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may, but is
                                        not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that applies to
                                        your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out the Application
                                        to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.



9.   Have you filed for            No.
     bankruptcy within the last
     8 years?                     Yes.
                                             District    State of Utah                 When       2/17/11                Case number       11-21984
                                             District    State of Utah                 When       4/06/16                Case number       2:16-bk-23903
                                             District    See Attachment                When                              Case number



10. Are any bankruptcy cases
    pending or being filed by
                                  No
    a spouse who is not filing     Yes.
    this case with you, or by
    a business partner, or by
    an affiliate?
                                             Debtor                                                                     Relationship to you
                                             District                                  When                             Case number, if known
                                             Debtor                                                                     Relationship to you
                                             District                                  When                             Case number, if known



11. Do you rent your               No.        Go to line 12.
    residence?
                                  Yes.        Has your landlord obtained an eviction judgment against you?

                                                       No. Go to line 12.

                                                       Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it with this
                                                        bankruptcy petition.




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                       page 3
                    Case 19-22140               Doc 1        Filed 04/01/19 Entered 04/01/19 16:58:08                                  Desc Main
                                                              Document     Page 18 of 28
Debtor 1
Debtor 2    Goodwill, Christopher Todd & Goodwill, Shannon Rowley                                             Case number (if known)



Part 3:    Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor
    of any full- or part-time        No.         Go to Part 4.
    business?
                                      Yes.       Name and location of business
     A sole proprietorship is a
     business you operate as an                   Name of business, if any
     individual, and is not a
     separate legal entity such as
     a corporation, partnership,
     or LLC.
                                                  Number, Street, City, State & ZIP Code
     If you have more than one
     sole proprietorship, use a
     separate sheet and attach it
     to this petition.                            Check the appropriate box to describe your business:
                                                         Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                         Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                         Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                         Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                         None of the above

13. Are you filing under             If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it can set appropriate
    Chapter 11 of the                deadlines. If you indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
    Bankruptcy Code and are          operations, cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure in 11
    you a small business             U.S.C. 1116(1)(B).
    debtor?

     For a definition of small
                                     No.         I am not filing under Chapter 11.

     business debtor, see 11
     U.S.C. § 101(51D).               No.        I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the Bankruptcy
                                                  Code.

                                      Yes.       I am filing under Chapter 11 and I am a small business debtor according to the definition in the Bankruptcy Code.


Part 4:    Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any
    property that poses or is
                                     No.
    alleged to pose a threat of       Yes.
    imminent and identifiable                  What is the hazard?
    hazard to public health or
    safety? Or do you own
    any property that needs                    If immediate attention is
    immediate attention?                       needed, why is it needed?

     For example, do you own
     perishable goods, or
     livestock that must be fed,               Where is the property?
     or a building that needs
     urgent repairs?
                                                                              Number, Street, City, State & Zip Code




Official Form 101                                Voluntary Petition for Individuals Filing for Bankruptcy                                                     page 4
                    Case 19-22140              Doc 1         Filed 04/01/19 Entered 04/01/19 16:58:08                               Desc Main
                                                              Document     Page 19 of 28
Debtor 1
Debtor 2    Goodwill, Christopher Todd & Goodwill, Shannon Rowley                                         Case number (if known)

Part 5:    Explain Your Efforts to Receive a Briefing About Credit Counseling

                                     About Debtor 1:                                                 About Debtor 2 (Spouse Only in a Joint Case):
15. Tell the court whether           You must check one:                                             You must check one:
    you have received a
    briefing about credit
                                      Icounseling
                                           received a briefing from an approved credit
                                                      agency within the 180 days before I
                                                                                                      Icounseling
                                                                                                          received a briefing from an approved credit
                                                                                                                     agency within the 180 days before I filed
    counseling.                          filed this bankruptcy petition, and I received a                this bankruptcy petition, and I received a certificate of
                                         certificate of completion.                                      completion.
     The law requires that you
     receive a briefing about            Attach a copy of the certificate and the payment plan,           Attach a copy of the certificate and the payment plan, if any,
     credit counseling before you        if any, that you developed with the agency.                      that you developed with the agency.
     file for bankruptcy. You
     must truthfully check one of       I received a briefing from an approved credit                   I received a briefing from an approved credit
     the following choices. If you       counseling agency within the 180 days before I                   counseling agency within the 180 days before I filed
     cannot do so, you are not           filed this bankruptcy petition, but I do not have a              this bankruptcy petition, but I do not have a certificate
     eligible to file.                   certificate of completion.                                       of completion.

     If you file anyway, the court       Within 14 days after you file this bankruptcy petition,          Within 14 days after you file this bankruptcy petition, you
     can dismiss your case, you          you MUST file a copy of the certificate and payment              MUST file a copy of the certificate and payment plan, if any.
     will lose whatever filing fee       plan, if any.
     you paid, and your creditors
     can begin collection               I certify that I asked for credit counseling                    I certify that I asked for credit counseling services
     activities again.                   services from an approved agency, but was                        from an approved agency, but was unable to obtain
                                         unable to obtain those services during the 7                     those services during the 7 days after I made my
                                         days after I made my request, and exigent                        request, and exigent circumstances merit a 30-day
                                         circumstances merit a 30-day temporary waiver                    temporary waiver of the requirement.
                                         of the requirement.
                                                                                                          To ask for a 30-day temporary waiver of the requirement,
                                         To ask for a 30-day temporary waiver of the                      attach a separate sheet explaining what efforts you made to
                                         requirement, attach a separate sheet explaining what             obtain the briefing, why you were unable to obtain it before
                                         efforts you made to obtain the briefing, why you were            you filed for bankruptcy, and what exigent circumstances
                                         unable to obtain it before you filed for bankruptcy, and         required you to file this case.
                                         what exigent circumstances required you to file this
                                         case.                                                            Your case may be dismissed if the court is dissatisfied with
                                                                                                          your reasons for not receiving a briefing before you filed for
                                         Your case may be dismissed if the court is                       bankruptcy.
                                         dissatisfied with your reasons for not receiving a
                                         briefing before you filed for bankruptcy.                        If the court is satisfied with your reasons, you must still
                                         If the court is satisfied with your reasons, you must            receive a briefing within 30 days after you file. You must file
                                         still receive a briefing within 30 days after you file.          a certificate from the approved agency, along with a copy of
                                         You must file a certificate from the approved agency,            the payment plan you developed, if any. If you do not do so,
                                         along with a copy of the payment plan you developed,             your case may be dismissed.
                                         if any. If you do not do so, your case may be
                                                                                                          Any extension of the 30-day deadline is granted only for
                                         dismissed.
                                                                                                          cause and is limited to a maximum of 15 days.
                                         Any extension of the 30-day deadline is granted only
                                         for cause and is limited to a maximum of 15 days.
                                        I am not required to receive a briefing about                   I am not required to receive a briefing about credit
                                         credit counseling because of:                                    counseling because of:

                                               Incapacity.                                                   Incapacity.
                                                I have a mental illness or a mental deficiency                 I have a mental illness or a mental deficiency that
                                                that makes me incapable of realizing or making                 makes me incapable of realizing or making rational
                                                rational decisions about finances.                             decisions about finances.

                                               Disability.                                                   Disability.
                                                My physical disability causes me to be unable                  My physical disability causes me to be unable to
                                                to participate in a briefing in person, by phone,              participate in a briefing in person, by phone, or through
                                                or through the internet, even after I reasonably               the internet, even after I reasonably tried to do so.
                                                tried to do so.

                                               Active duty.                                                  Active duty.
                                                I am currently on active military duty in a                    I am currently on active military duty in a military
                                                military combat zone.                                          combat zone.
                                         If you believe you are not required to receive a briefing        If you believe you are not required to receive a briefing about
                                         about credit counseling, you must file a motion for              credit counseling, you must file a motion for waiver of credit
                                         waiver credit counseling with the court.                         counseling with the court.




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 5
                    Case 19-22140             Doc 1         Filed 04/01/19 Entered 04/01/19 16:58:08                                   Desc Main
                                                             Document     Page 20 of 28
Debtor 1
Debtor 2    Goodwill, Christopher Todd & Goodwill, Shannon Rowley                                            Case number (if known)

Part 6:    Answer These Questions for Reporting Purposes

16. What kind of debts do          16a.      Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C.§ 101(8) as “
                                                                                                                                         incurred by an
    you have?                                individual primarily for a personal, family, or household purpose.”
                                              No. Go to line 16b.
                                             Yes. Go to line 17.
                                   16b.      Are your debts primarily business debts? Business debts are debts that you incurred to obtain money
                                             for a business or investment or through the operation of the business or investment.
                                              No. Go to line 16c.
                                              Yes. Go to line 17.
                                   16c.      State the type of debts you owe that are not consumer debts or business debts



17. Are you filing under            No.     I am not filing under Chapter 7. Go to line 18.
    Chapter 7?

     Do you estimate that after
     any exempt property is
                                   Yes.     I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses are
                                             paid that funds will be available to distribute to unsecured creditors?
     excluded and
     administrative expenses                  No
     are paid that funds will be
     available for distribution              Yes
     to unsecured creditors?

18. How many Creditors do           1-49                                            1,000-5,000                                 25,001-50,000
    you estimate that you                                                            5001-10,000                                 50,001-100,000
    owe?                           50-99
                                    100-199                                         10,001-25,000                               More than100,000
                                    200-999

19. How much do you                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
    estimate your assets to                                                          $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
    be worth?                       $50,001 - $100,000
                                    $100,001 - $500,000                             $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                           $100,000,001 - $500 million                 More than $50 billion

20. How much do you                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
    estimate your liabilities to                                                     $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
    be?                             $50,001 - $100,000
                                    $100,001 - $500,000                             $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                           $100,000,001 - $500 million                 More than $50 billion

Part 7:    Sign Below

For you                            I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.

                                   If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11, United
                                   States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.

                                   If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this document, I
                                   have obtained and read the notice required by 11 U.S.C. § 342(b).

                                   I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                   I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a bankruptcy
                                   case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.
                                   /s/ Christopher Todd Goodwill                                      /s/ Shannon Rowley Goodwill
                                   Christopher Todd Goodwill                                          Shannon Rowley Goodwill
                                   Signature of Debtor 1                                              Signature of Debtor 2

                                   Executed on      April 1, 2019                                     Executed on      April 1, 2019
                                                    MM / DD / YYYY                                                     MM / DD / YYYY




Official Form 101                                Voluntary Petition for Individuals Filing for Bankruptcy                                                     page 6
                    Case 19-22140              Doc 1         Filed 04/01/19 Entered 04/01/19 16:58:08                                 Desc Main
                                                              Document     Page 21 of 28
Debtor 1
Debtor 2   Goodwill, Christopher Todd & Goodwill, Shannon Rowley                                             Case number (if known)




For your attorney, if you are   I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to proceed under
represented by one              Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter for which the
                                person is eligible. I also certify that I have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b) and, in a case in
If you are not represented by   which § 707(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the information in the schedules filed with the
an attorney, you do not need    petition is incorrect.
to file this page.
                                /s/ Aaron Nilsen                                                      Date         April 1, 2019
                                Signature of Attorney for Debtor                                                   MM / DD / YYYY

                                Aaron Nilsen
                                Printed name

                                Utah Bankruptcy Clinic, LC
                                Firm name


                                1140 36th St Ste 145
                                Ogden, UT 84403-2095
                                Number, Street, City, State & ZIP Code

                                Contact phone    (801) 678-6069                                 Email address

                                7950
                                Bar number & State




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                       page 7
                      Case 19-22140          Doc 1           Filed 04/01/19 Entered 04/01/19 16:58:08                            Desc Main
                                                              Document     Page 22 of 28
Debtor 1
Debtor 2         Goodwill, Christopher Todd & Goodwill, Shannon Rowley                                  Case number (if known)


Fill in this information to identify your case:

Debtor 1               Christopher Todd Goodwill
                       First Name                  Middle Name                 Last Name

Debtor 2               Shannon Rowley Goodwill
(Spouse if, filing)    First Name                  Middle Name                Last Name


United States Bankruptcy Court for the:     DISTRICT OF UTAH, SALT LAKE CITY DIVISION

Case number
(if known)
                                                                                                                                Check if this is an
                                                                                                                                 amended filing



                                                       FORM 101. VOLUNTARY PETITION
                                                     Prior Bankruptcy Cases Filed Attachment

District                                                                 Case Number                         Date Filed

State of Utah                                                            2:16-bk-23903                       4/06/16
State of Utah                                                            11-21984                            2/17/11




Official Form 101                                 Voluntary Petition for Individuals Filing for Bankruptcy                                             page 8
  Case 19-22140      Doc 1     Filed 04/01/19 Entered 04/01/19 16:58:08              Desc Main
                                Document     Page 23 of 28




                                               Certificate Number: 15317-UT-CC-032435540


                                                             15317-UT-CC-032435540




                    CERTIFICATE OF COUNSELING

I CERTIFY that on March 13, 2019, at 8:27 o'clock AM PDT, Christopher T
Goodwill received from Access Counseling, Inc., an agency approved pursuant to
11 U.S.C. § 111 to provide credit counseling in the District of Utah, an individual
[or group] briefing that complied with the provisions of 11 U.S.C. §§ 109(h) and
111.
A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate.
This counseling session was conducted by internet.




Date:   March 13, 2019                         By:      /s/Eric Reyes


                                               Name: Eric Reyes


                                               Title:   Certified Counselor




* Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See 11 U.S.C. §§ 109(h) and 521(b).
  Case 19-22140      Doc 1     Filed 04/01/19 Entered 04/01/19 16:58:08              Desc Main
                                Document     Page 24 of 28




                                               Certificate Number: 15317-UT-CC-032435542


                                                             15317-UT-CC-032435542




                    CERTIFICATE OF COUNSELING

I CERTIFY that on March 13, 2019, at 8:28 o'clock AM PDT, Shannon R
Goodwill received from Access Counseling, Inc., an agency approved pursuant to
11 U.S.C. § 111 to provide credit counseling in the District of Utah, an individual
[or group] briefing that complied with the provisions of 11 U.S.C. §§ 109(h) and
111.
A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate.
This counseling session was conducted by internet.




Date:   March 13, 2019                         By:      /s/Eric Reyes


                                               Name: Eric Reyes


                                               Title:   Certified Counselor




* Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See 11 U.S.C. §§ 109(h) and 521(b).
                Case 19-22140                   Doc 1       Filed 04/01/19 Entered 04/01/19 16:58:08                     Desc Main
                                                             Document     Page 25 of 28
      Notice Required by 11 U.S.C. § 342(b) for
Individuals Filing for Bankruptcy (Form 2010)


                                                                                          Chapter 7:         Liquidation
 This notice is for you if:
                                                                                                  $245      filing fee
        You are an individual filing for bankruptcy,
        and                                                                                        $75   administrative fee

        Your debts are primarily consumer debts.                                          +        $15   trustee surcharge
        Consumer debts are defined in 11 U.S.C.
        § 101(8) as “ incurred by an individual                                                   $335      total fee
        primarily for a personal, family, or
        household purpose.”                                                               Chapter 7 is for individuals who have financial
                                                                                          difficulty preventing them from paying their debts
                                                                                          and who are willing to allow their nonexempt
 The types of bankruptcy that are available to                                            property to be used to pay their creditors. The
 individuals                                                                              primary purpose of filing under chapter 7 is to have
                                                                                          your debts discharged. The bankruptcy discharge
 Individuals who meet the qualifications may file under                                   relieves you after bankruptcy from having to pay
 one of four different chapters of Bankruptcy Code:                                       many of your pre-bankruptcy debts. Exceptions
                                                                                          exist for particular debts, and liens on property may
        Chapter 7 - Liquidation                                                           still be enforced after discharge. For example, a
                                                                                          creditor may have the right to foreclose a home
        Chapter 11 - Reorganization                                                       mortgage or repossess an automobile.

        Chapter 12 - Voluntary repayment plan                                             However, if the court finds that you have committed
                   for family farmers or                                                  certain kinds of improper conduct described in the
                   fishermen                                                              Bankruptcy Code, the court may deny your
                                                                                          discharge.
        Chapter 13 - Voluntary repayment plan
                   for individuals with regular                                           You should know that even if you file chapter 7 and
                   income                                                                 you receive a discharge, some debts are not
                                                                                          discharged under the law. Therefore, you may still
                                                                                          be responsible to pay:
 You should have an attorney review your
 decision to file for bankruptcy and the choice of                                            most taxes;
 chapter.
                                                                                              most student loans;

                                                                                              domestic support and property settlement
                                                                                              obligations;




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                    page 1

Software Copyright (c) 2019 CINGroup - www.cincompass.com
                Case 19-22140                   Doc 1       Filed 04/01/19 Entered 04/01/19 16:58:08                         Desc Main
                                                             Document     Page 26 of 28


        most fines, penalties, forfeitures, and criminal                                  your income is more than the median income for your
        restitution obligations; and                                                      state of residence and family size, depending on the
                                                                                          results of the Means Test, the U.S. trustee, bankruptcy
        certain debts that are not listed in your bankruptcy                              administrator, or creditors can file a motion to dismiss
        papers.                                                                           your case under § 707(b) of the Bankruptcy Code. If a
                                                                                          motion is filed, the court will decide if your case should
 You may also be required to pay debts arising from:                                      be dismissed. To avoid dismissal, you may choose to
                                                                                          proceed under another chapter of the Bankruptcy
        fraud or theft;                                                                   Code.

        fraud or defalcation while acting in breach of                                    If you are an individual filing for chapter 7 bankruptcy,
        fiduciary capacity;                                                               the trustee may sell your property to pay your debts,
                                                                                          subject to your right to exempt the property or a portion
        intentional injuries that you inflicted; and                                      of the proceeds from the sale of the property. The
                                                                                          property, and the proceeds from property that your
        death or personal injury caused by operating a                                    bankruptcy trustee sells or liquidates that you are
        motor vehicle, vessel, or aircraft while intoxicated                              entitled to, is called exempt property. Exemptions may
        from alcohol or drugs.                                                            enable you to keep your home, a car, clothing, and
                                                                                          household items or to receive some of the proceeds if
 If your debts are primarily consumer debts, the court                                    the property is sold.
 can dismiss your chapter 7 case if it finds that you
 have enough income to repay creditors a certain                                          Exemptions are not automatic. To exempt property,
 amount. You must file Chapter 7 Statement of Your                                        you must list it on Schedule C: The Property You Claim
 Current Monthly Income (Official Form 122A –1) if you                                    as Exempt (Official Form 106C). If you do not list the
 are an individual filing for bankruptcy under chapter 7.                                 property, the trustee may sell it and pay all of the
 This form will determine your current monthly income                                     proceeds to your creditors.
 and compare whether your income is more than the
 median income that applies in your state.

 If your income is not above the median for your state,
 you will not have to complete the other chapter 7 form,                                  Chapter 11: Reorganization
 the Chapter 7 Means Test Calculation (Official Form
 122A–2).
                                                                                                      $1,167    filing fee
 If your income is above the median for your state, you
 must file a second form —the Chapter 7 Means Test                                           +           $550    administrative fee
 Calculation (Official Form 122A –2). The calculations
                                                                                                      $1,717    total fee
 on the form— sometimes called the Means
 Test—deduct from your income living expenses and
                                                                                          Chapter 11 is often used for reorganizing a business,
 payments on certain debts to determine any amount
                                                                                          but is also available to individuals. The provisions of
 available to pay unsecured creditors. If
                                                                                          chapter 11 are too complicated to summarize briefly.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                         page 2

Software Copyright (c) 2019 CINGroup - www.cincompass.com
                Case 19-22140                   Doc 1       Filed 04/01/19 Entered 04/01/19 16:58:08                         Desc Main
                                                             Document     Page 27 of 28
        Read These Important Warnings

             Because bankruptcy can have serious long-term financial and legal consequences, including loss of
             your property, you should hire an attorney and carefully consider all of your options before you file.
             Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
             and what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms
             properly and protect you, your family, your home, and your possessions.

             Although the law allows you to represent yourself in bankruptcy court, you should understand that
             many people find it difficult to represent themselves successfully. The rules are technical, and a
             mistake or inaction may harm you. If you file without an attorney, you are still responsible for knowing
             and following all of the legal requirements.

             You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the
             necessary documents.

             Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
             bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
             fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up
             to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                                                                                          Under chapter 13, you must file with the court a plan
 Chapter 12: Repayment plan for family                                                    to repay your creditors all or part of the money that
             farmers or fishermen                                                         you owe them, usually using your future earnings. If
                                                                                          the court approves your plan, the court will allow you
                                                                                          to repay your debts, as adjusted by the plan, within 3
                   $200       filing fee                                                  years or 5 years, depending on your income and other
 +                  $75       administrative fee                                          factors.
                   $275       total fee
                                                                                          After you make all the payments under your plan,
 Similar to chapter 13, chapter 12 permits family farmers                                 many of your debts are discharged. The debts that
 and fishermen to repay their debts over a period of time                                 are not discharged and that you may still be
 using future earnings and to discharge some debts that                                   responsible to pay include:
 are not paid.
                                                                                                 domestic support obligations,

                                                                                                 most student loans,
 Chapter 13: Repayment plan for
             individuals with regular                                                            certain taxes,
             income
                                                                                                 debts for fraud or theft,

                   $235       filing fee                                                         debts for fraud or defalcation while acting in a
 +                  $75       administrative fee                                                 fiduciary capacity,
                   $310       total fee
                                                                                                 most criminal fines and restitution obligations,
 Chapter 13 is for individuals who have regular income
 and would like to pay all or part of their debts in                                             certain debts that are not listed in your
 installments over a period of time and to discharge                                             bankruptcy papers,
 some debts that are not paid. You are eligible for
 chapter 13 only if your debts are not more than certain                                         certain debts for acts that caused death or
 dollar amounts set forth in 11 U.S.C. § 109.                                                    personal injury, and

                                                                                                 certain long-term secured debts.



Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                        page 3

Software Copyright (c) 2019 CINGroup - www.cincompass.com
                Case 19-22140                   Doc 1       Filed 04/01/19 Entered 04/01/19 16:58:08                      Desc Main
                                                             Document     Page 28 of 28
                                                                                          A married couple may file a bankruptcy case
              Warning: File Your Forms on Time                                            together—called a joint case. If you file a joint case
                                                                                          and each spouse lists the same mailing address on the
 Section 521(a)(1) of the Bankruptcy Code requires that                                   bankruptcy petition, the bankruptcy court generally will
 you promptly file detailed information about your                                        mail you and your spouse one copy of each notice,
 creditors, assets, liabilities, income, expenses and                                     unless you file a statement with the court asking that
 general financial condition. The court may dismiss your                                  each spouse receive separate copies.
 bankruptcy case if you do not file this information
 within the deadlines set by the Bankruptcy Code, the                                     Understand which services you could receive from
 Bankruptcy Rules, and the local rules of the court.                                      credit counseling agencies

 For more information about the documents and                                             The law generally requires that you receive a credit
 their deadlines, go to:                                                                  counseling briefing from an approved credit counseling
 http://www.uscourts.gov/bkforms/bankruptcy_form                                          agency. 11 U.S.C. § 109(h). If you are filing a joint
 s.html#procedure.                                                                        case, both spouses must receive the briefing. With
                                                                                          limited exceptions, you must receive it within the 180
                                                                                          days before you file your bankruptcy petition. This
 Bankruptcy crimes have serious consequences                                              briefing is usually conducted by telephone or on the
                                                                                          Internet.
        If you knowingly and fraudulently conceal assets
        or make a false oath or statement under penalty                                   In addition, after filing a bankruptcy case, you
        of perjury—either orally or in writing—in                                         generally must complete a financial management
        connection with a bankruptcy case, you may be                                     instructional course before you can receive a
        fined, imprisoned, or both.                                                       discharge. If you are filing a joint case, both spouses
                                                                                          must complete the course.
        All information you supply in connection with a
        bankruptcy case is subject to examination by the                                  You can obtain the list of agencies approved to provide
        Attorney General acting through the Office of the                                 both the briefing and the instructional course from:
        U.S. Trustee, the Office of the U.S. Attorney, and                                http://justice.gov/ust/eo/hapcpa/ccde/cc_approved.html
        other offices and employees of the U.S.                                           .
        Department of Justice.
                                                                                          In Alabama and North Carolina, go to:
 Make sure the court has your mailing address                                             http://www.uscourts.gov/FederalCourts/Bankruptcy/
                                                                                          BankruptcyResources/ApprovedCredit
 The bankruptcy court sends notices to the mailing                                        AndDebtCounselors.aspx.
 address you list on Voluntary Petition for Individuals
 Filing for Bankruptcy (Official Form 101). To ensure                                     If you do not have access to a computer, the clerk of
 that you receive information about your case,                                            the bankruptcy court may be able to help you obtain
 Bankruptcy Rule 4002 requires that you notify the court                                  the list.
 of any changes in your address.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                       page 4

Software Copyright (c) 2019 CINGroup - www.cincompass.com
